Court of Appeals
of the State of Georgia

                                     ATLANTA,____________________
                                               January 21, 2015

The Court of Appeals hereby passes the following order:

A14A2031. DAFRAWI v. CHOSEN ENTERPRISES, INC.

      Appellant’s motion for permission to withdraw her appeal is GRANTED, and
the appeal is hereby WITHDRAWN.

                                     Court of Appeals of the State of Georgia
                                                                          01/21/2015
                                            Clerk’s Office, Atlanta,____________________
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.